                    IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION
                            3:19-CR-00043-RJC-DCK
USA                                        )
                                           )
   v.                                      )               ORDER
                                           )
JACK BENSON FLANDERS                       )
                                           )

        THIS MATTER is before the Court on the defendant’s Motion to Withdraw

Guilty Plea. (Doc. No. 38).

        The defendant entered his guilty plea pursuant to Rule 11(c)(1)(C) of the

Federal Rules of Criminal Procedure. (Doc. No. 25: Plea Agreement). However, the

Court rejected the plea agreement on January 16, 2020, and advised the defendant

of his opportunity to withdraw his plea.

        IT IS, THEREFORE, ORDERED that the defendant’s Motion to Withdraw

Guilty Plea, (Doc. No. 38), is GRANTED, and this matter is scheduled for trial

during the April 6, 2020, term of Court.

        IT IS FURTHER ORDERED that counsel will appear for a status conference

on March 23, 2020, at 9:30 A.M. in a courtroom to be designated in the Charles R.

Jonas Federal Building.

 Signed: February 6, 2020
